Exhibit 10.5

 

THE FULTON COUNTY NATIONAL BANK AND TRUST COMPANY

 

MCCONNELLSBURG, PA

 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 23rd day of December, 1996 by and between The Fulton
County National Bank and Trust Company, McConnellsburg, Pennsylvania
(“Company”), and Alice G. Clark (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1

 

Definitions

 

1.1     Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

1.1.1     “Change of Control” means the transfer of 51% or more of the Company’s
outstanding voting common stock followed within twelve (12) months by
replacement of fifty percent (50%) or more of the members of the Company’s Board
of Directors (for reasons other than death or disability).

 

1.1.2        “Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

1.1.3     “Company” means The Fulton County National Bank and Trust Company, a
national banking association located in McConnellsburg, Pennsylvania.

 

1.1.4     “Early Termination Date” means the date the Executive has terminated
employment prior to attaining Normal Retirement Age.

 

1.1.5     “Normal Retirement Age” means the Executive’s 65th birthday.

 

1.1.6     “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment

 

1.1.7     “Termination of Employment” means the Executive’s ceasing to be
employed by the Company for any reason whatsoever, voluntary or involuntary,
other than by reason of an approved leave of absence.

 

1.1.8     “Plan Year” means each twelve-month period from the effective date of
this Agreement.

 

Article 2

 

Retirement Benefits

 

2.1     Normal Retirement Benefit. If the Executive terminates employment on or
after the Normal Retirement Date for reasons other than death, the Company shall
pay to the Executive the benefit described in this Section 2.1.

 

2.1.1     Amount of Benefit. The annual benefit under this Section 2.1 is
$24,000.  If the Executive works past Normal Retirement Age, this amount shall
be increased each month by .67% from the Executive’s Normal Retirement Age to
the Executive’s Normal Retirement Date.

 

2.1.2     Payment of Benefit. The Company shall pay the annual benefit in 12
equal monthly installments payable to the Executive on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 179 additional months.

 

2

--------------------------------------------------------------------------------


 

2.2     Early Termination Benefit. If the Executive terminates employment before
the Normal Retirement Date, and for reasons other than death or following a
Change of Control, the Company shall pay to the Executive the benefit described
in this Section 2.2.

 

2.2.1     Amount of Benefit. The annual benefit under Section 2.2 as set forth
under Schedule A is the future value of the current year liability amount, in
which Early Termination occurs, using an 8.5% discount rate compounded monthly,
and payable as set forth in Section 2.2.2 herein.  The annual benefit shall be
0% vested prior to age 55.

 

2.2.2     Payment of Benefit. The Company shall pay the annual benefit in 12
equal monthly installments payable to the Executive on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 179 additional months

 

2.3  Change of Control Benefit. If Executive is in active service of the Company
at the time of a Change of Control, the Executive shall be entitled to the
benefit under this Section 2.3 whether or not Termination of Employment occurs.

 

2.3.1        Amount of Benefit.  The annual benefit under Section 2.3 is the
Normal Retirement Benefit that would have been paid to the Executive under
Section 2.1 calculated as if the date of the Executives Termination of
Employment were the Normal Retirement Date.

 

2.3.2        Payment of Benefit.  The Company shall pay the annual benefit in 12
equal monthly installments payable to the Executive on the first day of each
month commencing with the month following the Executive’s Termination of
Employment and continuing for 179 additional months.

 

3

--------------------------------------------------------------------------------


 

Article 3

 

Survivor Benefits

 

3.1     Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.

 

3.1.1     Amount of Benefit. The benefit under Section 3.1 is the lifetime
benefit that would have been paid to the Executive under Section 2.1 calculated
as if the date of the Executive’s death were the Normal Retirement Date.

 

3.1.2     Payment of Benefit. The Company shall pay the annual benefit in 12
equal monthly installments payable to the Beneficiary on the first day of each
month commencing with the month following the Executive’s death and continuing
for 179 additional months.

 

3.2     Death During Benefit Period.  If the Executive dies after benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3     Death Following Active Service Before Benefits Commence.  If the
Executive is entitled to benefit payments under this Agreement, but dies prior
to receiving said benefit payments, the Company shall pay the Executive’s
beneficiary the benefit described in this Section 3.3.

 

3.3.1     Amount of Benefit. The benefit under Section 3.3 is the vested benefit
that would have been paid to the Executive pursuant to Schedule A.

 

3.3.2     Payment of Benefit. The Company shall pay the annual benefit in 12
equal monthly installments payable to the Beneficiary on the first day of each
month commencing with the month following the Executive’s death and continuing
for 179 additional months.

 

4

--------------------------------------------------------------------------------


 

3.4     Death After Change of Control.    If Executive dies following a Change
of Control, provided Executive was in active service at the time of the Change
of Control, the Company shall pay the Executive’s beneficiary the benefit
described in this Section 3.4.

 

3.4.1     Amount of Benefit. The benefit under Section 3.4 is the lifetime
benefit that would have been paid to the Executive under Section 2.1 calculated
as if the date of the Executive’s death were the Normal Retirement Date.

 

3.4.2     Payment of Benefit. The Company shall pay the benefit to the
Beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for 179 additional months.

 

Article 4

 

Beneficiaries

 

4.1     Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s surviving children and the
descendants of any deceased child by right of representation, and if no children
or descendants survive, the Executive’s estate.

 

4.2     Facility of Payment. If a benefit is payable to a minor,to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

5

--------------------------------------------------------------------------------


 

Article 5

 

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement:

 

5.1     Excess Parachute Payment. To the extent the benefit would be an excess
parachute payment under Section 280G of the Code.

 

5.2     Termination for Cause. If the Company terminates the Executive’s
employment for:

 

5.2.1     Gross negligence or gross neglect of duties;

 

5.2.2     Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

5.2.3     Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

5.3     Competition After Termination of Employment. No benefits shall be
payable, except for benefits paid due to a Change of Control, if the Executive,
without the prior written consent of the Company, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 25
mile radius) of the business of the Company which enterprise is, or may deemed
to be, competitive with any business carried on by the Company as of the date of
termination of the Executive’s employment or his retirement.

 

5.4     Suicide. No benefits shall be payable if the Executive commits suicide
within two years after the date of this Agreement, or if the Executive has made
any material misstatement of fact on any application for life insurance
purchased by the Company.

 

6

--------------------------------------------------------------------------------


 

Article 6

 

Claims and Review Procedures

 

6.1     Claims Procedure. The Company shall notify the Executive or the
Executive’s beneficiary in writing, within ninety (90) days of his or her
written application for benefits, of his or her eligibility or ineligibility for
benefits under the Agreement.  If the Company determines that the Executive or
the Executive’s beneficiary is not eligible for benefits or full benefits, the
notice shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Executive or the Executive’s
beneficiary wishes to have the claim reviewed.  If the Company determines that
there are special circumstances requiring additional time to make a decision,
the Company shall notify the Executive or the Executive’s beneficiary of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional ninety-day period.

 

6.2     Review Procedure. If the Executive or the Executive’s beneficiary is
determined by the Company not to be eligible for benefits, or if the Executive
or the Executive’s beneficiary believes that he or she is entitled to greater or
different benefits, the Executive or the Executive’s beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company. Said petition shall state the specific reasons which the
Executive or the Executive’s beneficiary believes entitle him or her to benefits
or to greater or different benefits. Within sixty (60) days after receipt by the
Company of the petition, the Company shall afford the Executive or the
Executive’s  beneficiary (and counsel, if any) an opportunity to present his or
her position to the Company orally or in writing, and the Executive or the
Executive’s  beneficiary (or counsel) shall have the right to review the
pertinent documents. The Company shall notify the Executive or the Executive’s
beneficiary of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Executive or the Executive’s  beneficiary and the specific
provisions of the Agreement on which the decision is based. If, because

 

7

--------------------------------------------------------------------------------


 

of the need for a hearing, the sixty-day period is not sufficient, the decision
may be deferred for up to another sixty-day period at the election of the
Company, but notice of this deferral shall be given to the Executive or the
Executive’s  beneficiary.

 

Article 7

 

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Article 8

 

Miscellaneous

 

8.1  Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2     No Guaranty of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3  Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4  Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

8.5  Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of Pennsylvania, except to the extent preempted by the laws of the
United States of America.

 

8.6  Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits

 

8

--------------------------------------------------------------------------------


 

represent the mere promise by the Company to pay such benefits. The rights to
benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and beneficiary have no preferred or secured
claim.

 

8.7  Recovery of Estate Taxes.  If the Executive’s gross estate for federal
estate tax purposes includes any amount determined by reference to and on
account of this Agreement, and if the beneficiary is other than the Executive’s
estate, then the Executive’s estate shall be entitled to recover from the
beneficiary receiving such benefit under the terms of the Agreement, an amount
by which the total estate tax due by Executive’s estate, exceeds the total
estate tax which would have been payable if the value of such benefit had not
been included in the Executive’s gross estate. If there is more than one person
receiving such benefit, the right of recovery shall be against each such person.
In the event the beneficiary has a liability hereunder, the beneficiary may
petition the Company for a lump sum payment in an amount not to exceed the
beneficiary’s liability hereunder.

 

8.8 Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9 Administration.  The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

8.9.1       Interpreting the provisions of the Agreement:

 

8.9.2       Establishing and revising the method of accounting for the
Agreement;

 

8.9.3       Maintaining a record of benefit payments; and

 

8.9.4       Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Executive and a duly authorized Company officer have
signed this Agreement.

 

 

EXECUTIVE:

COMPANY:

 

The Fulton County National Bank and Trust Company

 

 

 

 

 

 

By

 

 

Alice G. Clark

 

Title

 

 

 

10

--------------------------------------------------------------------------------


 

THOMAS H. BARD

 

SCHEDULE  A

 

 

 

Early

 

Early

 

Plan

 

Termination

 

Termination

 

Year

 

Monthly Benefit

 

Annual Benefit

 

 

 

 

 

 

 

1-21

 

$

0

 

$

0

 

22

 

1,822

 

21,859

 

23

 

1,849

 

22,185

 

24

 

1,874

 

22,485

 

25

 

1,897

 

22,760

 

26

 

1,918

 

23,013

 

27

 

1,937

 

23,245

 

28

 

1,955

 

23,458

 

29

 

1,971

 

23,654

 

30

 

1,986

 

23,835

 

31

 

2,000

 

24,000

 

 

11

--------------------------------------------------------------------------------


 

THE FULTON COUNTY BANK AND TRUST COMPANY

SALARY CONTINUATION AGREEMENT

 

BENEFICIARY DESIGNATION

 

I designate the following as beneficiary of any death benefits under The Fulton
County National Bank and Trust Company Salary Continuation Agreement:

 

 

Primary:

 

 

 

 

Contingent:

 

 

 

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary, in the event of the dissolution of
our marriage.

 

 

Signature

 

 

 

 

Date 

 

 

 

 

Accepted by the Company this            day of
                                             ,              .

 

 

By 

 

 

 

 

Title 

 

 

 

12

--------------------------------------------------------------------------------


 

FIRST AMENDMENT


TO THE

THE FULTON COUNTY NATIONAL BANK AND TRUST COMPANY

SALARY CONTINUATION AGREEMENT

 

DATED DECEMBER 23, 1996

FOR

ALICE G. CLARK

 

THIS AMENDMENT executed on this 4th day of August, 2000, by and between THE
FULTON COUNTY NATIONAL BANK AND TRUST COMPANY, a national banking association,
located in McConnellsburg, Pennsylvania (the “Company”) and ALICE G. CLARK (the
“Executive”).

 

On December 23, 1996, the Company and the Executive executed THE FULTON COUNTY
NATIONAL BANK AND TRUST COMPANY SALARY CONTINUATION AGREEMENT (the “Agreement”).

 

Pursuant to the power of amendment reserved by Article 7 of the Agreement, the
undersigned hereby amends, in part, said Agreement to increase the Executive’s
Normal Retirement Benefit from $24,000 (Twenty Four Thousand Dollars) per year
to $46,000 (Forty Six Thousand Dollars) per year for 15 years; and to explain
how the Early Termination Benefit is calculated.  This change will also increase
the accruals in Schedule A attached to said Agreement.  Therefore, the following
revisions shall be made:

 

Article 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
Article 2.1.1 below.

 

2.1.1        Amount of Benefit.  The annual benefit under this Section 2.1 is
$46,000 (Forty Six Thousand Dollars).  If the Executive works past Normal
Retirement Age, this amount shall be increased each month by .67% from the
Executive’s Normal Retirement Age to the Executive’s Normal Retirement Date.

 

Article 2.2.1 of the Agreement shall be deleted in its entirety and replaced by
Article 2.2.1 below.

 

2.2.1        Amount of Benefit.  The annual benefit under Section 2.2 as set
forth under Schedule A is the future value of the current year liability amount,
in which Early Termination occurs, using an 8.5% discount rate compounded
monthly, and payable as set forth in Section 2.2.2 herein.  The annual benefit
shall be 0% vested prior to age 55.

 

Schedule A of the Agreement shall be deleted in its entirety and replaced by the
attached First Amended Schedule A.

 

Article 4.1 of the agreement shall be deleted in its entirety and replaced by
article 4.1 below.

 

4.1Beneficiary Designations.  The Executive shall designate a beneficiary by
filing a written designation with the Company.  The Executive may revoke or
modify the designation at any

 

13

--------------------------------------------------------------------------------


 

time by filing a new designation.  However, designations will only be effective
if signed by the Executive and accepted by the Company during the Executive’s
lifetime.  The Executive’s beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases the Executive, or if the Executive names
a spouse as beneficiary and the marriage is subsequently dissolved.  If the
Executive dies without a valid beneficiary designation, all payments shall be
made to the Executive’s surviving spouse, if any, and if none, to the
Executive’s surviving children and the descendants of any deceased child by
right of representation, and if no children or descendants survive, to the
Executive’s estate.

 

 

IN WITNESS OF THE ABOVE, the Executive and the Company have agreed to this First
Amendment.

 

Executive:

Company:

 

 

 

 

THE FULTON COUNTY NATIONAL
BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By

 

 

Alice Clark

 

 

 

 

 

 

 

 

Title

 

 

 

14

--------------------------------------------------------------------------------


 

FIRST AMENDED SCHEDULE A

TO THE

THE FULTON COUNTY NATIONAL BANK AND TRUST COMPANY

SALARY CONTINUATION AGREEMENT

 

Alice Clark

 

 

 

Early

 

Early

 

 

 

Termination

 

Termination

 

Plan

 

Monthly

 

Annual

 

Year

 

Benefit

 

Benefit

 

 

 

 

 

 

 

1

 

0

 

0

 

2

 

0

 

0

 

3

 

0

 

0

 

4

 

0

 

0

 

5

 

0

 

0

 

6

 

0

 

0

 

7

 

0

 

0

 

8

 

0

 

0

 

9

 

0

 

0

 

10

 

0

 

0

 

11

 

0

 

0

 

12

 

0

 

0

 

13

 

0

 

0

 

14

 

0

 

0

 

15

 

0

 

0

 

16

 

0

 

0

 

17

 

0

 

0

 

18

 

0

 

0

 

19

 

0

 

0

 

20

 

0

 

0

 

21

 

0

 

0

 

22

 

$

3,452

 

$

41,427

 

23

 

$

3,510

 

$

42,123

 

24

 

$

3,564

 

$

42,763

 

25

 

$

3,613

 

$

43,351

 

26

 

$

3,658

 

$

43,891

 

27

 

$

3,699

 

$

44,387

 

28

 

$

3,737

 

$

44,843

 

29

 

$

3,772

 

$

45,262

 

30

 

$

3,804

 

$

45,646

 

31

 

$

3,833

 

$

46,000

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

THE FULTON COUNTY BANK AND TRUST COMPANY

SALARY CONTINUATION AGREEMENT

 

BENEFICIARY DESIGNATION

 

I designate the following as beneficiary of any death benefits under The Fulton
County National Bank and Trust Company Salary Continuation Agreement:

 

 

Primary:

 

 

 

 

Contingent:

 

 

 

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary, in the event of the dissolution of
our marriage.

 

 

Signature

 

 

 

 

Date 

 

 

 

 

Accepted by the Company this            day of
                                             ,              .

 

 

By 

 

 

 

 

Title 

 

 

 

16

--------------------------------------------------------------------------------